EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Rech, registration no. 75,138 on 1/22/2021.
The application has been amended as follows: 

In Claims

1. (Currently amended)   A computer implemented method performed at a computer system comprising a processor executing instructions, the method comprising:
	receiving new code coverage analysis data for a new code coverage analysis performed on an updated version of a particular source code base and a test suite, 
wherein the particular source code base is maintained in a source code repository of a version control system;
	parsing, using the processor, a previous code coverage commit stored at a code coverage result repository of the version control system to identify a first code coverage file that includes code coverage data for a first source code file, and 

	comparing the new code coverage analysis data to the previous code coverage commit to determine that the first code coverage file is unmodified and that the second code coverage file has changed; and
	generating a new code coverage commit for the updated version of the particular source code base, comprising:
		a link to the first code coverage file stored in the previous code coverage commit; and
		a modified version of the second code coverage file comprising changes to the second code coverage file that resulted from changes made to the updated version of the particular source code base.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The arguments in applicant’s remarks filed on 12/22/2020 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “comparing the new code coverage analysis data to the previous version of the code coverage commit, and generating a new code coverage commit for the updated version of the particular source code base that includes a link to the first code coverage file stored in the previous code coverage commit and a modified version .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANIL KHATRI/            Primary Examiner, Art Unit 2191